Judgment reversed, on the law and on the facts, and a new trial directed, with costs to abide the event: The defendant owed the plaintiff the same measure of care as would be owed to a business invitee upon the premises. The issues of negligence and contributory negligence should have been submitted to the jury. Gibson, Herlihy and Taylor, JJ., concur; Bergan, P. J., and Reynolds, J., dissent and vote to affirm. In our opinion the defendant created no dangerous condition and no negligence has been proven. The record disclosed no actionable negligence of the defendant to which plaintiff’s injury may be attributed.